This is an action of forcible detainer instituted by the plaintiff in error in the court of a justice of the peace, where judgment was rendered in its favor against defendant in error, for possession of the premises and $180 rents, from which an appeal was prosecuted by the defendant in error to the county court at law.
In the latter court, the action was dismissed; the court holding that the relation of landlord and tenant did not exist between the parties. From this judgment this appeal is prosecuted by writ of error.
In actions of this nature, the judgment of the county court is conclusive, and no further appeal lies, unless the judgment awards damages in excess of $100. Article 3992, R.S. 1925.
No such judgment was rendered; hence this court is without jurisdiction of the appeal. The writ of error must be dismissed. Delgado v. Chapa (Tex.Civ.App.) 173 S.W. 1169; Boyle v. Grubbs (Tex.Civ.App.) 268 S.W. 277; Tibbitts v. Lacy (Tex.Civ.App.) 225 S.W. 190; Kerlin v. Bassett (Tex.Civ.App.) 152 S.W. 526; Lane v. Jack (Tex.Civ.App.) 61 S.W. 422; Stein v. Stely (Tex.Civ.App.) 32 S.W. 861.
Dismissed.